DETAILED ACTION
This Corrected Notice of Allowability supplements the Notice of Allowability mailed 25 January 2021 to correct minor claim informalities.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fei Shen on 18 February 2021.
The application has been amended as follows:
Claim 4, line 1 “The method according to claim 3” has been replaced with --The method according to claim 1--
Claim 4, line 5 “a vector b of m rows” has been replaced with --the vector b of m rows--
Claim 9, line 1 “The terminal device according to claim 8” has been replaced with --The terminal device according to claim 6--
Claim 9, line 5 “a vector b of m rows” has been replaced with --the vector b of m rows--
Claim 15, line 1 “The network device according to claim 14” has been replaced with --The terminal device according to claim 13--

Allowable Subject Matter
Claims 1, 4-6, 9-13, and 15 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/              Primary Examiner, Art Unit 2469